The Honorable Will Feland Prosecuting Attorney P.O. Box 423 Lonoke, AR 72086
Dear Mr. Feland:
This is in response to your request for an opinion regarding the responsibility for payment of election expenses associated with school elections.  You have asked, specifically, whose responsibility it is to make payment for the expenses of the school election including the cost of printing ballots, election workers, and related expenses.
Arkansas Code of 1987 Annotated 6-14-118 states:
     At all annual or special elections the board of directors of each district shall pay the expenses of the election out of the school fund.
It thus seems clear that school election expenses are to be paid by the school board out of the school fund.  Reference should, however, also be made in this regard to A.C.A.6-14-113 which directs the State Board of Education to prepare "school election kits or packages designed especially for conducting annual school elections in the manner required by law."  A.C.A. 6-14-113(a).  The kits shall contain certain necessary equipment and supplies, and are to be prepared and distributed annually to the county board of election commissioners.  A.C.A. 6-14-113(a)  (b).  In accordance with subsection (d) of 6-14-113, the cost of the kits or packages "shall be paid from the maintenance funds provided for the Department of Education by legislative appropriation."
Additionally, with regard to elections wherein other races, questions, and issues are placed on the ballot in addition to school matters, A.C.A. 7-5-104 must be considered wherein it states:
     All expenses of general or special elections for Presidential congressional, state, district, county, township, or municipal offices in this state shall be paid by the counties in which they are held.  However, any city, incorporated town, or school district shall reimburse the county board of election commissioners for the expenses of any election in an amount equal to a figure derived by dividing the total cost of the election by a fraction, the numerator of which shall be the number of races, questions, and issues which the city, incorporated town, or school district placed on the ballot prepared by the county board of election commissioners and the denominator of which shall be the total number of races, questions, and issues placed on the ballot in the election.
As a general matter, however, school election expenses are the responsibility of each district.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
STEVE CLARK Attorney General
SC:arb